Reason For Allownace


Claims 1, 3-9 are allowed. 


The following is an examiner’s statement of reasons for allowance:


The closest prior art.  Vutukuri et al(US 2016/0073344A1) explains  an example cross-scheduling method for a UE. The schematic includes an LTE PCell carrier and an LTE-U SCell carrier. The LTE PCell carrier includes a PDCCH and a PDSCH. In the illustrated example, a UE monitors the PDCCH on the LTE PCell carrier for scheduling grants of the LTE-U SCell carrier. An eNB may send the RTS or CTS message close in time to the actual PDSCH transmission. This approach may keep the LTE-U SCell carrier busy while setting a smaller value in the duration field. In some implementations, the RTS or CTS message may be addressed to a pseudo MAC address or to a MAC address associated with the eNB itself. Upon receiving the RTS/CTS message, the 802.11 device may update the NAV to note that the LTE-U SCell carrier is reserved. Other devices operating in the LTE-U SCell carrier, e.g., any other LTE-U eNBs or Wi-Fi devices, may also read the RTS or CTS message and update the NAV. In order to perform the initial transmission and subsequent retransmissions within the short duration, multiple redundancy versions of a transport block may be consecutively transmitted in consecutive TTIs, similar to TTI bundling in uplink direction. Downlink TTI bundling may be  Seo et al(US 2014/0185539A1) explains a BS can transmit a UL-DL configuration to a UE. For example, it can be reported that a TDD frame is configured to the UL-DL configuration 0 of Table 1 by using an SIB 1. In this case, the UE can recognize subframes configured to a DLsubframe and an S subframe as a default DL subframe and a default S subframe in the UL-DL configuration 0. Then, since locations of subframes  in which a synchronous signal, a PBCH, etc., are transmitted are fixed, backward compatibility can be maintained. Thereafter, the BS can perform a configuration to switch some or all of UL subframes adjacent to the default DL subframe to DL subframes. In this case, it can be pre-agreed that a UL subframe used by switching to a DL subframe is gradually used starting from a UL subframe adjacent to the default DL subframe  Gauvreau et al(US 2014/0161002A1)explains when the unlicensed band carrier is set to DL only, the unlicensed band UL control information like channel quality indication (CQI)/precoding matrix information (PMI)/rank indication (RI), ACK/NACK/discontinuous transmission (DTX) may be sent over the primary carrier FDD UL. The format of the control information will include corresponding bit fields on FDD UL for that purpose. NPL-3GPP TSG RAN WG1 Meeting #78bis R1-143961 explains discussion on the functionality mecting the regulatory requirements, focusing on the following functionalities: 1) How to find the unlicensed channel 2} How to access the wireless medium in unlicensed spectrum 2 Terminology for this paper - Channel availability check: checking the channel to find an available channel(s) by performing “cnergy detection’ the wireless channel to 1) initiate operation, 2} change operational channel. - Interference detecting: detecting the interference in unlicensed channel - Energy detection: detecting the energy in unlicensed channel - CCA (Clear Channel assessment): assessing the wireless medium access to transmit data in unlicensed Spectrum.    

However regarding claims 1 and 6 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: performing first channel access before the first unit duration based on the uplink resource allocation information; performing second channel access before next unit duration following the first unit duration based on the uplink resource allocation information when the first channel access fails and the data have not been transmitted in the first unit duration; and transmitting the data in the next unit duration when the unlicensed channel is occupied by the second channel access, wherein both first duration of the first channel access and second duration of the second channel access are included in a channel reservation time for occupation of the unlicensed channel.
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478